Case: 14-14845       Date Filed: 07/20/2015      Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-14845
                              ________________________

                         D.C. Docket No. 1:13-cv-00541-ODE



DERRICK COWAN,

                                                                         Plaintiff-Appellant,

                                            versus

FIRST COMMUNITIES MANAGEMENT, INC.,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (July 20, 2015)

Before ED CARNES, Chief Judge, ROSENBAUM, Circuit Judge, and SMITH, *
District Judge.

PER CURIAM:

   *
    Honorable C. Lynwood Smith, Jr., United States District Judge for the Northern District of
Alabama, sitting by designation.
              Case: 14-14845     Date Filed: 07/20/2015    Page: 2 of 2


      We have read and carefully considered the briefs and the relevant parts of

the record, heard oral argument, and conferred about this case. Having done so,

we conclude that the district court’s judgment is due to be affirmed for the reasons

set out in the district court’s order to which we have nothing to add.

      AFFIRMED.




                                          2